  Case:
   Case:21-60156    Document: 00515817175
         4:20-cv-00144-DMB-JMV                Page:
                                Doc #: 11 Filed:     1 Date
                                                 04/12/21 1 of 1Filed:
                                                                 PageID04/12/2021
                                                                          #: 104




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                                April 12, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 21-60156       In re: Courtney Logan
                         USDC No. 4:20-CV-144

The court has taken the following action in this case:
The case is reopened.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Monica R. Washington, Deputy Clerk
                                     504-310-7705
Mr. David Crews
Mr. Courtney R. Logan
